Affirmed and Memorandum Opinion filed October 10, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00806-CR

                        JARVIS L. BARBER, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

             On Appeal from County Criminal Court at Law No. 7
                           Harris County, Texas
                       Trial Court Cause No. 2008621

                          MEMORANDUM OPINION

      A jury found appellant Jarvis Barber guilty of assault of a family member, a
Class A misdemeanor. The trial court assessed appellant’s punishment, and he was
sentenced to ninety days in the Harris County Jail.

      In his sole issue on appeal, appellant claims the trial court erred by refusing
to admit text messages that were sent to him on the night of February 2, 2015, and
February 8, 2015. We affirm.
      To preserve error regarding a trial court’s decision to exclude evidence, the
complaining party must comply with Texas Rule of Evidence 103 by making an
“offer of proof” which sets forth the substance of the proffered evidence, unless the
substance of the evidence was apparent from the context. Tex. R. Evid. 103(a)(2).
The substance of the text messages that appellant now complains on appeal were
improperly excluded was not made known to the trial court in any fashion.

      “It is the appellant’s burden to make a record, through a bill of exceptions, of
the evidence he or she desires admitted.” Montgomery v. State, 383 S.W.3d 722, 726
(Tex. App.—Houston [14th Dist.] 2012, no pet.). Otherwise, any error is not
preserved. Mays v. State, 285 S.W.3d 884, 889 (Tex. Crim. App. 2009).

      Nothing is presented for our review. See Tex. R. App. P. 33.1(a); Oveal v.
State, 164 S.W.3d 735, 743 (Tex. App.—Houston [14th Dist.] 2005, pet. ref’d).
Appellant’s issue is overruled, and the judgment of the trial court is affirmed.




                                       /s/       Margaret “Meg” Poissant
                                                 Justice



Panel consists of Justices Christopher, Spain, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2